Exhibit 10.1

MINING LEASE WITH OPTION TO PURCHASE

THIS MINING LEASE AGREEMENT MADE AND ENTERED INTO on this 30th day of September,
2009, by and between:

Frank J. Montonati and Don Laeding natural persons and their respective
corporate entities more specifically described in Exhibit A, (hereinafter
referred to as “Lessor”)

And

Colorado Goldfields Inc., a Nevada corporation (hereinafter referred to as
“Lessee,” or “Company”).

IN CONSIDERATION of SEVENTY FIVE MILLION (75,000,000) RESTRICTED SHARES OF
COLORADO GOLDFIELDS INC. CLASS A COMMON STOCK and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor does hereby grant, demise and let exclusively unto Lessee for the
duration and for the purposes herein specified, all of Lessor’s right, title and
interest in and to the mining claims described in Exhibit A referred to as the
“Leased Premises.”

I. EXCLUSIVE RIGHTS GRANTED

1. The Leased Premises are hereby leased exclusively to Lessee and its
successor-in-interest for the following purposes, all or any of which may be
performed by Lessee in such manner and at such time or times as Lessee may
determine in its absolute discretion, subject to the terms hereof:



  a.  
Exploring and prospecting for, developing, mining, excavating, leaching,
milling, processing and smelting, whether by open pit, underground, strip
mining, solution mining, heap leaching, or any other methods deemed desirable by
Lessee in its sole discretion, all minerals, ores, valuable rocks, rare earths
and materials of all kinds, including mine dumps and tailings (hereinafter
collectively referred to as “Leased Substances”);



  b.  
Processing, concentrating, beneficiating, treating, milling, smelting, shipping,
selling and otherwise disposing of the Leased Substances and receiving the
proceeds of any such sale;



  c.  
Erecting, constructing, maintaining, using and operating in and on the Leased
Premises such buildings, structures, machinery, facilities and equipment as
Lessee deems necessary, except that modifications to existing structures require
the prior approval of the Lessor; and



  d.  
Lessee acknowledges that the log bunkhouse may be re-located by Lessor during
the initial term of this Lease; and

 

5



--------------------------------------------------------------------------------



 



  e.  
Engaging in any other activity that Lessee deems reasonable and necessary to
achieve the foregoing purposes, and which may be described more specifically in
Exhibit A.

II. TERM OF LEASE

2. The term of this Mining Lease shall be for three (3) years from the effective
date set forth above, and may be renewed by Lessee for successive three (3) year
periods upon substantially the same terms and provisions as set forth herein
based upon the then-capital structure of the Lessee, until declared forfeited
and canceled by Lessor or relinquished by Lessee as provided herein. Lessee
shall give Lessor written notice of each renewal at least thirty (30) days prior
to expiration of the respective three-year term. This Mining Lease shall
automatically renew and continue so long as ores, minerals, or metals are
produced or sold from the Leased Properties on a continuous basis.

III. ADVANCE ROYALTY AND WORK COMMITMENT

3.1 A portion of the “restricted” stock received by Lessor shall constitute an
Advance Royalty paid the Lessor as initial consideration upon execution of this
Mining Lease. A portion of such stock shall further constitute the minimum
advance royalty on or before the anniversary date of each succeeding lease year.

3.2 Lessee shall be entitled to a credit not to exceed $25,000 over the 3-year
term of this Mining Lease, of all such Royalties paid against Production
Royalties otherwise owing to Lessor pursuant to Article IV of this Lease. The
advance royalty credit shall not be applied until after the first full year of
production, or total Production Royalties paid to Lessor pursuant to Article IV
exceed $275,000, which ever occurs first.

3.3 Lessee shall perform exploration, mining, development, production,
processing or any other activity (“work” herein) which benefits the Leased
Premises at a minimum cost of $150,000 for the first year, $200,000 for the
second year, and $250,000 for the third year of this Mining Lease and commencing
on the date of this Lease. All work on other lands within 500 feet of the
boundary of any portion of the Leased Premises shall be deemed to benefit the
Leased Premises for the work commitment if such work is part of an overall plan
or project that includes the Leased Premises. All costs expended for work in
excess of $600,000 for any three (3) year term shall accrue and be applied to
the work commitment for the next successive 3-year term only; however, the
maximum amount that can so accrue for the next succeeding lease term shall be no
more than $600,000.

3.4 In the event that Lessee does not perform work in the amount of the entire
minimum expenditure required for the applicable year (which amount will include
any excess amount accrued from the prior three year term), Lessee shall pay
Lessor the amount of any such shortage in cash or cash equivalents, including
additional shares of Company stock. Within 30 days after the end of each three
(3) year term, Lessee shall submit an accounting report of the expenditures
toward the work commitment and a report containing factual, non-interpretive
data concerning the work of Lessee during the preceding 3-year term. On or
before November 30 of each year, a separate one-year report shall be prepared
and furnished to Lessor containing factual, non-interpretive data concerning
work of Lessee, if any, during the preceding calendar year.

-2-

 

6



--------------------------------------------------------------------------------



 



3.5 The breach, by Lessee, of paragraphs 3.3 and/or 3.4 above shall entitle
Lessor to immediately terminate the Lease and in such event, Lessor waives the
right to sue for monetary damages.

3.6 Lessee shall provide work progress reports to the Lessor on a quarterly
basis.

IV. PRODUCTION ROYALTY

4.1 In addition to the consideration set forth herein, Lessee shall pay Lessor a
Five Percent (5%) Net Smelter Royalty on all mineral bearing ores.

4.2 The payment of Production Royalty shall be made not more than 45 days after
the close of the month during which the payment is received from the smelter or
buyer on which such Royalty is calculated.

4.3 “Net Smelter Returns” shall mean the net amount of money received by Lessee
from the sale of Leased Substances to a smelter, refinery or other buyer, after
deduction of costs of transportation to point of sale and costs of any
concentration of Leased Substances prior to delivery to the smelter, refinery or
other buyer, and less the deduction of all cost, penalties or charges required
by said smelter, refinery or other buyer to be paid by Lessee as a condition of
sale. In the event a Leased Substance is sold to any buyer other than a smelter,
all costs incurred by Lessee after mining for processing or treating such
substances, including refining, shall be deductible costs. It is expressly
intended that any money received by Lessee from existing tailings and/or dump
material be included in the royalty calculation.

4.4 The payment of Production Royalty shall be made not more than 45 days after
the close of the month during which the payment is received from the smelter or
buyer on which such Royalty is calculated.

4.6 Lessee shall be entitled to credit all Advance Royalty payments paid to
Lessor pursuant to Article III Paragraph 3.2 of this Mining Lease against all
Production Royalties payable to Lessor under this Article IV.

4.5 All Leased Substances which the Lessee chooses to market shall be marketed
at the best terms reasonably obtainable, with due regard to freight
differentials, and if such ores or concentrates or other products shall be
treated at a smelter or refinery of Lessee, the smelter or refinery schedules
used for determining the Net Smelter Returns thereon shall not be less favorable
than the terms and conditions either being offered to others or being contracted
with others at the time for products of like character and in similar quantities
for delivery to Lessee’s smelters or refineries.

4.7 If ores or concentrates produced from the Mining Properties are refined or
smelted at a facility owned by the Lessee, then the royalty interest of the
Lessor provided for herein may be computed on the basis of the value of such
concentrate or shipment at the input side of such facility. The value shall be
mutually agreed. If such value cannot be agreed upon, it shall be the highest
price which can be obtained by shipping such ores or concentrate to a smelter
willing to buy the same, taking into consideration the cost of transportation to
the smelter and smelter costs and penalties.

-3-

 

7



--------------------------------------------------------------------------------



 



4.8 By thirty (30) days’ written notice to the Lessee, the Lessor from time to
time may elect to take its royalty interest in gold and silver in kind. In such
event, the amount of the production shall be computed on the basis of the value
thereof at the input of the smelter (either owned by the Lessee or otherwise),
divided by the price thereof as above determined for gold or the Johnson Matthey
quoted price for silver.

4.9 The Lessor may request the smelter or other ore-purchasing agency to deliver
said royalty interest in production directly to the Lessor or retain possession
of such interest at the smelter for future sale.

4.10 In the event of discovery of ore bodies containing over 5 ounces per ton
containing free gold which can be feasibility mined separately, or specimen
quality minerals which require individual extraction, then the Net Smelter
Royalty paid to Lessor shall be Twenty Percent (50%).

V. INSPECTION, REPORTS, BOOKS AND RECORDS

5.1 Lessor, or its duly authorized agent or representative, shall be permitted
to enter into or upon the Leased Premises for the purpose of inspection, at all
reasonable times during business hours, after 48 hours advance notice in writing
to Lessee. Lessor shall enter upon said Leased Premises at Lessor’s own risk and
so as not to hinder the operations of Lessee. Lessor shall indemnify and hold
harmless Lessee from any damage, claim or demand arising from the entry or
inspection by Lessor or its agent or representatives, or any of them, on the
Leased Premises or the approaches thereto.

5.2 The books and records of Lessee insofar as they relate to operations on the
Leased Premises pursuant to this Mining Lease shall be open to inspection and
copying by Lessor or its duly authorized representatives, at the expenses of
Lessor, during regular business hours, after 48 hours advance request in writing
to Lessee. Within twenty-four (24) months after the end of each calendar year,
Lessor may at its sole cost and expense make or have made an audit of the
accounts and records of Lessee concerning operations on the Leased Premises for
that calendar year; provided that Lessor may audit the accounts for a calendar
year only once and provided further that Lessor must notify Lessee in writing of
its intention to cause such an audit to be made sixty (60) days in advance of
such date.

VI. DATA ON THE PROPERTY

6. Upon execution of this Mining Lease, Lessor will provide Lessee with access
to all data concerning the Leased Premises then in possession of Lessor or its
agents. Lessee shall have the right to make and remove copies of all such data
at the expense of Lessee, but Lessee shall not remove original documents without
written consent of Lessor. Lessee hereby acknowledges that Lessor has provided
all data in its possession.

-4-

 

8



--------------------------------------------------------------------------------



 



VII. PROTECTION FROM LIENS, DAMAGES AND LIABILITY

7.1 Lessee shall keep the Leased Premises free and clear of liens for labor done
or performed or materials furnished on or for the development or operation of
the Leased Premises under this Mining Lease. Lessee will not be considered in
breach of this provision so long as Lessee, in good faith, contests the validity
of any liens or claims against the Leased Premises.

7.2 Lessee shall indemnify and shall hold harmless Lessor and all of Lessor’s
partners, agents, and employees, and each of them, from and against any and all
obligations, debts, loss, damage, claims, demands, suits, controversies, costs,
fees, liens, encumbrances, and liabilities whatsoever, including attorneys’
fees, in any way resulting from or arising out of any failure by Lessee to abide
by any material term of the Mining Lease or any negligent or intentional act or
omission by Lessee’s contractors arising out of or in connection with the
operations and activities of Lessee hereunder, or out of its possession and
occupancy of the Leased Premises, including environmental costs resulting from
Lessee’s operations, or from any similar actions by the public during the term
of this Mining Lease. Lessor shall not be responsible or liable for any loss or
damage to Lessee or to Lessee’s property or business that may be occasioned by
or through acts or omissions of persons or entities (other than for negligent or
reckless acts or willful misconduct or omissions by Lessor or any of its
partners, agents or employees) occupying, using, or passing over any part of the
Leased Premises. Lessee shall use and occupy the Leased Premises at its own
risk, and hereby releases Lessor, to the full extent permitted by law, from all
claims of every kind or nature, including claims for loss of life, personal or
bodily injury, or property damage except as otherwise excluded herein.

7.3 Lessor hereby indemnifies and holds Lessee harmless from and against any
claim by the EPA or some similar federal or state agency based solely on past
mining contamination or violations. In the event the EPA or a similar federal or
state agency brings suit against Lessee as a person in the chain of title,
Lessor further agrees to defend any such suit on Lessee’s behalf at its sole
cost and expense.

7.4 Lessee shall establish a contingency reclamation reserve fund for the
purpose of assuring payment of reclamation costs caused by Lessee. There shall
be deducted from net smelter returns on all materials produced and sold from the
Mining Properties, after the Lessor’s royalties are computed, five percent (5%)
of the value thereof, for the purpose of a contingency reclamation reserve fund
for paying potential reclamation costs, up to FIVE HUNRED THOUSAND DOLLARS
($500,000). Said five-percent deduction shall be placed in an escrow account. If
upon the termination of this lease and the payment of all reclamation costs,
there remain sums in said contingency reclamation reserve fund, the same shall
be returned to the Lessee. If at any time after two years from the time the
Mining Properties subject hereto or any of them are placed in production, it is
determined that 5% of the value of such production exceeds the probable amount
of reclamation to be paid from such fund or is insufficient to pay such taxes,
then said 5% deduction shall be reduced or increased in such amount as may
reasonably be expected to pay the reclamation costs which are to be paid
therefrom. The monies placed in such reserve fund shall be deposited in such
manner, if possible, to derive interest therefrom, and the interest shall become
a part of the contingency reclamation reserve fund.

-5-

 

9



--------------------------------------------------------------------------------



 



VIII. COMPLIANCE WITH LAW

8.1 In conducting its operations hereunder, Lessee will cause all work,
development and mining to be done in a careful and miner-like manner, and Lessee
shall fully comply with the terms and provisions of worker’s compensation laws
and all other laws governing its operations under this Mining Lease, including
but not limited to any mining or environmental obligation, under existing or
hereafter enacted legislation.

IX. TERMINATION BY LESSEE

9.1 Lessee shall have the continuing right to terminate this Mining Lease at any
time and to surrender the Leased Premises to Lessor by giving Lessor written
notice thereof at least 30 days prior to the stated date of termination.

9.2 In the event of termination, all sums theretofore paid Lessor by Lessee
shall, except in the case of manifest error, be retained by Lessor, and all
obligations of Lessee to make payments (expect those accruing prior to the date
to termination) and perform any other obligation set forth in this Mining Lease
shall terminate, except any reclamation required by any federal or state
regulatory agency. All reclamation responsibilities of lessee shall survive the
termination of this agreement.

9.3 In the event of termination, Lessee, upon request by Lessor, shall make,
execute, acknowledge and deliver to Lessor a written relinquishment of this
Mining Lease in recordable form.

9.4 Termination of this Mining Lease shall not relieve Lessee of its obligation
to pay all royalties due to Lessor hereunder as well as its pro-rata share of
taxes and fees.

X. DEFAULT

10.1 Lessee shall be in default hereunder if either of the following shall
occur:

a. Lessee fails to fulfill an obligation to Lessor, or does not in good faith
contest in writing the particular obligation, within thirty (30) days after
receipt by Lessee of written notice from Lessor that a required obligation has
become due and has not been satisfied; or

b. Lessee fails to perform any of the other covenants or agreements herein
contained, and such failure continues for a period of 60 days after receipt by
Lessee of written notice from Lessor of such failure, stating how it may be
cured, and Lessee is not diligently proceeding to cure such failure or is not in
good faith contesting the claimed failure.

-6-

 

10



--------------------------------------------------------------------------------



 



c. In the event of default by Lessee as provided above, Lessor may at once enter
into and upon the Leased Premises or any part thereof and declare a forfeiture
and cancellation of this Mining Lease.

XI. REMOVAL OF EQUIPMENT

11.1 During the term hereof, Lessee is granted exclusive use of all structures,
improvements and personal property located on the Leased Premises and owned by
Lessor as of the date of this Mining Lease.

11.2 In the case of a valid forfeiture, surrender or other termination of this
Mining Lease, Lessee shall have the right for a period of one hundred eighty
(180) days to remove from the Leased Premises all warehouse stocks, merchandise,
materials, tools, hoists, compressors, engines, motors, pumps, transformers,
electrical accessories, metal or wooden tanks and mine cars and any and all
other machinery, trade-fixtures and equipment erected or placed in or upon said
Leased Premises by it, except only rails, mine timbers, installed pipes and
connections. All property not removed within said period shall be deemed
abandoned to Lessor, unless such period is extended by agreement of Lessee and
Lessor or by reason of force majeure as defined herein.

11.3 Lessee will not discard any structures, improvements and personal property
located on the Leased Premises and owned by Lessor as of the date of this Mining
Lease, or discovered by Lessee during the term of this Mining Lease, without
prior written consent of Lessor.

XII. TITLE

12.1 Lessor warrants and covenants that it holds title and is in actual and
exclusive possession of the Leased Premises free and clear from all grants,
sales, liens, defects, adverse claims and encumbrances of any kind. Lessor shall
deliver said actual, peaceful and exclusive possession of the Leased Premises to
Lessee for the Term of this Mining Lease and, during the Term of this Mining
Lease Lessor shall not encumber or burden title to the Leased Premises in any
way without the prior written consent of Lessee.

12.2 Lessor agrees to furnish Lessee such abstract, deeds or other evidence of
title as may be in Lessor’s possession and control, and to allow and cooperate
with Lessee, at Lessee’s option and expense, to have abstracts brought to date
and to take such steps and proceedings to establish title as Lessee shall deem
advisable. Lessee hereby acknowledges that Lessor has provided all title
information in its possession.

12.3 The Lessor has the right and authority to execute this Mining Lease and
lease the Mining Properties to the Lessee.

12.4 The Lessor is not aware of any litigation, claims, or demands made by
others with respect to the title of its Mining Properties.

-7-

 

11



--------------------------------------------------------------------------------



 



XIII. FORCE MAJEURE

13.1 The obligations of Lessee hereunder shall be suspended to the extent and
for the period that performance of any of Lessee’s obligations hereunder is
prevented by any cause, whether foreseeable or unforeseeable, which are
determined to be beyond Lessee’s reasonable control (hereinafter “an event of
force majeure”) including, without limitation any of the following, acts of
nature; labor disputes; strikes or threats of strike; fire; explosion;
earthquake; storm; flood; landslide; avalanche; drought or other adverse weather
condition; interruption or delay in transportation; war ; insurrection; riot;
laws, regulations, orders, proclamations, instructions or requests of any
government or governmental entity; judgments or orders of any court; inability
to obtain, on reasonably acceptable terms, any public or private license, permit
or other authorization; curtailment or suspension of activities to remedy or
avoid an actual or alleged, present or prospective, enforcement of federal,
state or local environmental standards; unavoidable casualties; shortage of
labor, equipment, fuel, material, parts, supplies, services or equipment; plant
breakdown; or any disabling cause, whether similar or dissimilar to the
foregoing enumeration.

13.2 If an event of force majeure occurs, the suspension of Lessee’s performance
hereunder during such occurrence shall not be deemed a breach of the Mining
Lease, and the Term of this Mining Lease shall be extended for a time period
equal to the duration of such suspension. Lessee shall promptly give notice to
Lessor of the suspension of performance, stating therein the cause and duration
thereof. Lessee agrees to use reasonable diligence to remove such causes of
suspension as may occur from time to time, but shall not be required to settle
strikes or other labor difficulties contrary to its own judgment.

XIV. NOTICES

14.1 All notices, payments and elections required, permitted or requested
hereunder shall be made in writing and delivered personally or made in writing
and sent by regular mail, facsimile transmission or e-mail (except notice of
termination or default, which shall be sent by certified mail, return receipt
requested), addressed as follows:

To Lessor:

         
 
  Frank J. Montonati   Don Laeding
 
  308 S Chestnut Street   P.O. Box 4006
 
  Trinidad, CO 81082   Bisbee, AZ 85603

To Lessee:

C. Stephen Guyer
Colorado Goldfields Inc.
10920 West Alameda Ave, Suite 207
Lakewood, Colorado 80226

unless otherwise changed or modified by written request of the recipient party.

-8-

 

12



--------------------------------------------------------------------------------



 



XV. COMMINGLING OF ORE

15.1 The Lessee may mill ore produced from the Mining Properties and from other
mining properties operated by him in the same general area in a mill located on
the mining property operated by him or under his control and may commingle for
milling purposes ore produced from any of the mining properties as well as ore
produced from the Mining Properties subject hereto with ore from other
properties not subject to this Mining Lease. In such event the Lessee shall
establish procedures for determining the content of metal in the ores produced
from such properties by calculating on a metallurgical basis in accordance with
sampling and mill efficiency experience, so that the production royalties
applicable to ores produced from each of the properties from which ores are
commingled may reasonably be determined. Records relating to comingled ores
shall be available for inspection by Lessor at all reasonable times. Such
procedures and the records thereof may be questioned by the Lessor at any time
and submitted to arbitration in accordance with the rules of the American
Arbitration Association if Lessor believes that such procedures are resulting in
a disadvantage to its property.

XVI. TAXES

16.1 Lessee agrees to pay all taxes assessed against the Leased Premises during
the term hereof (except federal, state or local taxes assessed on income)
including, but not limited to, ad valorem property taxes, net proceeds or mine
taxes, and all taxes for ores mined and ores treated under this Mining Lease.
Lessee will deliver the appropriate tax and BLM maintenance fee to the Lessor
and the Lessor will satisfy these responsibilities. Lessor will provide receipts
of these transactions to the lessee.  These transactions will be on a timely
basis as to not encumber or jeopardize the properties. Payment of such taxes
shall be made prior to the delinquency date of the tax.

XVII. INCIDENTAL USE OF PROPERTY

17.1 Lessee may possess, occupy and use, in the course of and as pertinent to
its operations in the vicinity of, or upon the Leased Premises, all or any of
the structures owned by Lessor located upon or within the Leased Premises.
Lessee shall maintain in reasonably good state of repair all such structures
which it elects to use to which it is granted exclusive use within the scope of
such grant in Article XI, except for the ordinary wear and tear and reasonable
depreciation resulting from Lessee’s said use and possession. During the period
of use by Lessee, Lessee shall pay the insurance, power, light and miscellaneous
costs that accrue on such structures as Lessee elects to use. Lessor makes no
warranty as to the condition or safety of any structures upon the Leased
Premises and Lessee agrees to accept the risk of loss resulting from its use of
structures. Lessee shall maintain adequate fire and casualty insurance on all
structures used by lessee.

-9-

 

13



--------------------------------------------------------------------------------



 



XVIII. ASSIGNMENT

18. With prior consent of Lessor, not to be unreasonably withheld, the Lessee
shall have the right to assign all or any portion of the Mining Properties to
any financially able party or parties, provided that all conditions of this
Mining Lease shall be binding upon the assignee and that he accepts Liability
there for in writing and the Lessor is notified of such assignment and receives
written acceptance of liability. No conveyance, assignment, or transfer
affecting the mineral rights on the Mining Properties or the mineral production
therefrom shall be made except subject to the terms and conditions of this
Mining Lease.

XIX. INUREMENT

19. The terms, provisions, covenants, warranties and agreements herein contained
shall extend to, be binding upon and inure to the benefit of the heirs, personal
representatives, successors and assigns of the parties.

XX. MEMORANDUM OF LEASE

20. Lessor and Lessee agree to execute a Memorandum setting forth the basic
terms and conditions of this Mining Lease. Said Memorandum may be recorded in
all public records where such documents are customarily recorded. Lessor and
Lessee agree that this Mining Lease shall not be recorded.

XXI. OPTION TO PURCHASE

21. Lessor grants to Lessee the sole and exclusive option to purchase all of
Lessor’s right, title and interest in the property (the Leased Premises) for a
total purchase price of FOUR MILLION dollars ($4,000,000), plus a perpetual two
percent (2%) Net Smelter Royalty (hereinafter referred to as the “Purchase
Price”). The Purchase Price may be paid in cash or other cash equivalent as
mutually agreed by the Lessor and Lessee. Exercise of the option shall be
effective upon delivery of written notice thereof to Lessor at Lessor’s business
address or the address of Lessor’s registered agent. Lessee shall deliver to
Lessor a negotiable instrument in the full amount of the Purchase Price in
exchange for properly executed and acknowledged Deeds and/or other indicia of
ownership in recordable form. Closing shall occur within sixty (60) days after
exercise of the option.

XXII. STOCK LOCK-UP

22.1 The undersigned Lessor(s) hereby agrees that for a period commencing on
September 30, 2009 and expiring on September 30, 2012, he, she or it will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any securities of the Company
issued pursuant to this Mining Lease, including common stock or options, rights,
warrants or other securities underlying, convertible into, exchangeable or
exercisable for or evidencing any right to purchase or subscribe for any common
stock (whether or not beneficially owned by the undersigned), or any beneficial
interest therein (collectively, the “Securities”).

-10-

 

14



--------------------------------------------------------------------------------



 



22.2 In order to enable the this Article XXII to be enforced, the undersigned
Lessor(s) hereby consents to the placing of legends and/or stop-transfer orders
with the transfer agent of the Company’s securities with respect to any of the
Securities registered in the name of the undersigned Lessor(s) or beneficially
owned by the undersigned Lessor(s), that are issued pursuant to this Mining
Lease.

22.3 The undersigned Lessor(s) understands and acknowledges that this
Article XXII is revocable by the undersigned Lessor(s) under the following
circumstances.



  a.  
Upon economic hardship, health care emergencies, or other reason, to be approved
by the board of directors of the Company, which shall not be unreasonably
withheld;



  b.  
Any change in the ownership or control of common stock of the Company which
results in more than 50% of the issued and outstanding common stock of the
Company being owned or controlled by a person or entity, or a group of persons
or entities, who did not own or control more than 50% of the issued and
outstanding common stock of the Company as of the date of this Agreement;
provided, however, that it shall not be deemed a “Change of Control” under this
subsection (a) if the change in ownership of more than 50% of the issued and
outstanding common stock of the Company is pursuant to a public or private
offering of common stock by the Company for capital raising purposes, and such
offering was approved by the Board of Directors of the Company;



  c.  
A merger or consolidation of the Company with another entity such that more than
50% of the issued and outstanding voting stock of the surviving entity is owned
or controlled by a person or entity, or a group of persons or entities, who did
not own or control more than 50% of the issued and outstanding common stock of
the Company as of the date of this Agreement.



  d.  
Other circumstances as described in Exhibit A.

IN WITNESS WHEREOF, the parties undersigned warrant that they are properly
authorized to bind their respective organizations and enter into this Mining
Lease according to all terms and provisions hereof, effective as of the day and
year first above written.

[SIGNATURE PAGE FOLLOWS]

-11-

 

15



--------------------------------------------------------------------------------



 



     
Lessor:
  /s/ Frank J. Montonati
 
  Frank J. Montonati
 
   
Date signed:
  30 September 2009
 
   
Lessor:
  /s/ Don Laeding
 
  Don Laeding
 
   
Date signed:
  30 September 2009
 
   
 
  /s/ C. Stephen Guyer
Lessee:
  Colorado Goldfields, Inc.
 
  C. Stephen Guyer, Chief Financial Officer
 
   
Date signed:
  30 September 2009

-12-

 

16



--------------------------------------------------------------------------------



 



EXHIBIT A

DESCRIPTION OF MINING PROPERTIES

The properties consist of approximately 600 acres of patented and unpatented
claims located along the historic Brooklyn Mine and associated structures. The
properties consist of approximately 600 acres of patented and unpatented claims
located along the historic Brooklyn Mine and associated structures. The Brooklyn
Mine has consistently produced exceptionally high-grade gold ore since its
discovery around 1900.

A more detailed description of the Mining Properties may be supplied at a later
date.

-13-

 

17